Exhibit 10.38

FEDERAL REALTY INVESTMENT TRUST

COMBINED INCENTIVE AND NON-QUALIFIED SHARE OPTION

AGREEMENT FOR EMPLOYEES

AGREEMENT (“Agreement”) dated this      day of             , 201     (the “Grant
Date”), by FEDERAL REALTY INVESTMENT TRUST, a Maryland real estate investment
trust (“Trust”) with an address of 1626 East Jefferson Street, Rockville,
Maryland 20852, providing notice of a share option award to
                    , an employee of the Trust (“Optionee”).

WHEREAS, the Board of Trustees of the Trust has authorized the award by the
Trust to the Optionee under the Federal Realty Investment Trust 2010 Performance
Incentive Plan (“Plan”);

WHEREAS, the Trust desires to grant, as set forth herein, to Optionee under the
Plan (1) options for Shares that qualify as “Incentive Stock Options” within the
meaning of Section 422 or any successor provision of the Internal Revenue Code
of 1986, as amended (“Code”), and/or (2) options not intended to qualify as
Incentive Stock Options (“Non-Qualified Share Options”); and

WHEREAS, unless otherwise provided herein, capitalized terms used in this
Agreement shall have the meaning given them in the Plan.

NOW THEREFORE, in consideration of the mutual covenants and representations
herein contained and intending to be legally bound, the parties hereto agree as
follows:

1. Option Grant Facts: The Trust hereby grants to Optionee the following option
(“Option”) to purchase Shares:

 

  (a)    Number of Shares Subject to this Option:           

Incentive Stock Options:

   ______        

Non-Qualified Share Options:

   ______      (b)    Purchase Price of Shares subject to the Option:   
$                (c)    Grant Date of the Option:    ______      (d)    Vesting
Schedule of Shares Subject to the Option:      

 

    

Incentive

  

Non-Qualified

  

Vesting Date

       ______    ______    ______, 20          ______    ______    ______,
20          ______    ______    ______, 20          ______    ______    ______,
20          ______    ______    ______, 20       

The Option may be exercised from time-to-time to the extent vested. To the
extent any portion of the Option designated above as an Incentive Stock Option
shall fail to qualify as an Incentive Stock Option for any reason, including an
exercise by the Optionee after the time period required to receive Incentive
Stock Option treatment, it shall be deemed a Non-Qualified Share Option.

2. Term. The Option shall expire ten (10) years from the Grant Date, subject to
earlier termination as set forth in Section 4 of this Agreement and the terms of
the Plan.

 

Page 1 of 5



--------------------------------------------------------------------------------

3. Acceleration of Vesting. The vesting of this Option shall accelerate and the
Option shall fully vest and become immediately exercisable with respect to the
full number of Shares subject to the Option for the applicable periods set forth
in Section 4 below upon the following:

(a) the Optionee’s termination of Service upon Disability;

(b) the Optionee’s death while employed by the Trust;

(c) the Optionee’s termination of Service without Cause; and

(d) if the Optionee incurs an Involuntary Termination within the one year period
commencing with a Change in Control; provided, however, such accelerated vesting
described in this Section 3(d) shall not be applicable to the Option if such
Change in Control results from the Optionee’s beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of Shares or Trust Voting
Securities.

4. Exercise of Option Upon Termination of Service. To the extent all or any part
of the Option was not exercisable as of the date of termination of Service
(after giving effect to Section 3, above), the unvested and unexercisable
portion of the Option shall expire at the date of such termination of Service.
Notwithstanding anything to the contrary, if the Optionee’s termination of
Service is for Cause (as defined in the Plan and any employment or other
agreement with the Optionee as of the Grant Date) or the Optionee voluntarily
terminates from Service at a time when grounds for the Optionee’s termination
for Cause exists, the right of the Optionee to exercise the Option shall
terminate at the date of termination of Service. Subject to the preceding, the
Optionee or the Optionee’s beneficiary, as applicable, shall have the applicable
period of time specified below in which to exercise the Option after the
Optionee’s termination of Service; provided, however, in no event may the Option
be exercised under any circumstances later than the expiration date described in
Section 2:

(a) General Termination of Service. Upon the Optionee’s termination of Service
for any reason other than by reason of death, Disability, Retirement (as defined
below) or Involuntary Termination within the one year period commencing with a
Change in Control, the Optionee shall have a period of three (3) months [one
year for Executive Officers] after such termination of Service to exercise all
or any part of the Option to the extent it was exercisable at the date of
termination of Service. An exercise of all or any part of the Option more than
three (3) months after termination of Service as an employee may cause any
portion of the Option being exercised which was designated as an Incentive Stock
Option to fail to qualify as such, in which event it shall be deemed a
Non-Qualified Share Option

(b) Termination of Service on Retirement. Upon the Optionee’s termination of
Service by reason of retirement on or after the Optionee turns age 65
(“Retirement”), the Optionee shall have a period of one (1) year after such
termination of Service to exercise all or any part of the Option to the extent
that it was exercisable upon such termination of Service. An exercise of all or
any part of the Option more than three (3) months after termination of Service
as an employee may cause any portion of the Option being exercised which was
designated as an Incentive Stock Option to fail to qualify as such, in which
event it shall be deemed a Non-Qualified Share Option.

(c) Termination of Service on Disability. Upon the Optionee’s termination of
Service by reason of Disability, the Optionee shall have a period of one (1)
year after such termination of Service to exercise all or any part of the Option
to the extent that it was exercisable upon such termination of Service including
as a result of Section 3 above. Unless the Optionee’s Disability qualifies as a
permanent and total disability within the meaning of Section 22(e)(3) of the
Code, any exercise of all or any part of the Option more than three (3) months
after termination of Service as an employee by reason of Disability may cause
any portion of the Option being exercised which was designated as an Incentive
Stock Option to fail to qualify as such, in which event it shall be deemed a
Non-Qualified Share Option.

 

Page 2 of 5



--------------------------------------------------------------------------------

(d) Termination of Service on Death. In the event of the death of the Optionee,
the right of the Optionee’s beneficiary to exercise the Option shall expire as
follows:

(i) if the Optionee’s death occurs when the Optionee is employed by the Trust,
the Optionee’s beneficiary shall have a period of two (2) years after the date
of the Optionee’s death to exercise all or any part of the Option to the extent
that it was exercisable upon such termination of Service including as a result
of Section 3 above;

(ii) if the Optionee’s death occurs after the Optionee’s termination of Service
by reason of Disability or Retirement but before the expiration of one (1) year
after the Optionee’s termination of Service by reason of Disability or
Retirement, the one (1) year period provided for in Section 4(b) and (c) shall
be extended for an additional one (1) year period such that the Optionee’s
beneficiary shall have a period of two (2) years from the date of the Optionee’s
termination of Service by reason of Disability or Retirement to exercise all or
any part of the Option to the extent that it was exercisable upon such
termination of Service including as a result of Section 3 above;

(iii) if the Optionee’s death occurs following any other termination of Service,
the Optionee’s beneficiary shall have the remaining period of time specified in
Section 4(a), if any, to exercise all or any part of the Option.

(e) Change In Control. If the Optionee incurs an Involuntary Termination within
the one (1) year period commencing with a Change in Control, the Optionee shall
have a period of one (1) year from the date of such Involuntary Termination to
exercise all or any part of the Option to the extent that it was exercisable
upon such Involuntary Termination including as a result of Section 3 above. Any
exercise of all or any part of the Option after an Involuntary Termination
following a Change in Control more than three (3) months after termination of
Service as an employee may cause any portion of the Option being exercised which
was designated as an Incentive Stock Option to fail to qualify as such in which
event it shall be deemed a Non-Qualified Share Option.

 

  5. Exercise Procedures.

(a) Method of Exercise. To the extent vested, the Option shall be exercisable by
providing written notice to the Trust and making all additional arrangements to
pay the exercise price and provide for any applicable tax withholding as
provided in this Section 5. Such written notice shall set forth such information
as the Trust may reasonably require from time to time which may include, without
limitation: (i) the number of Shares being purchased and whether those Shares
are issuable as a result of the exercise of the Incentive Stock Option portion
of the Option or the Non-Qualified Share Option portion of the Option; (ii) the
total exercise price for the Shares being purchased; and (iii) the exact name(s)
as it should appear to whom the Shares are to be issued and address to which the
Shares should be sent. For the exercise of the Option to be valid, such written
notice must be provided to the Secretary of the Trust and additional
arrangements to pay the exercise price must be completed on or before 5:00 P.M.
local time at the principal office of the Trust on the expiration date of the
Option. If the written notice is not provided to the Secretary of the Trust or
the arrangements to pay the exercise price have not be completed on or before
such date and time, the Option will expire and be of no further force of effect.

(b) Payment of Exercise Price. The exercise price of Shares purchased upon
exercise of the Option shall be paid in full (a) in cash, (b) by delivery to the
Trust of Shares which shall have been held by the Optionee for at least six
months having, on the date of exercise, a fair market value equal to the
aggregate exercise price, (c) in any combination of cash and Shares, or (d) cash
equivalents acceptable to the Trust or by payment in accordance with a
broker-assisted cashless exercise

 

Page 3 of 5



--------------------------------------------------------------------------------

program under which, if so instructed by the Optionee, Shares may be issued
directly to the Optionee’s broker or dealer against receipt of the exercise
price in cash from the broker or dealer.

(c) Delivery of Certificate; Registration of Shares. Subject to Section 9
hereof, either a book entry registration of the purchased Shares or certificates
for the purchased Shares will be issued and delivered to the Optionee as soon as
practicable after the receipt of payment of the exercise price in accordance
with Section 5(b) above; provided, however, that delivery of any such Shares
shall be deemed effected for all purposes when a stock transfer agent of the
Trust shall have placed such Shares into a book-entry account or deposited such
certificates in the United States mail, addressed to Optionee, at the address
for the Optionee included in the Optionee’s personnel file or to such other
address as Optionee may from time to time designate in a written notice to the
Trust. The Optionee shall not be deemed for any purpose to be a shareholder of
the Trust in respect of any Shares as to which the Option shall not have been
exercised, as herein provided, until such Shares have been issued to Optionee by
the Trust hereunder.

6. Plan Provisions Control Option Terms; Modifications. The Option is granted
pursuant and subject to the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference. In the event any provision of this
Agreement shall conflict with any of the terms in the Plan as constituted on the
Grant Date, the terms of the Plan as constituted on the Grant Date shall
control. The Trust may modify the Option after the Grant Date; provided,
however, that no such modification may be made which is adverse to the Optionee
without the Optionee’s express written agreement. Any such modification shall
not be inconsistent with the terms of the Plan. For purposes of this Agreement,
a modification which causes an Incentive Stock Option to be a Non-Qualified
Share Option shall not be treated as a modification adverse to the Optionee.

7. Limitations on Transfer. Except as provided in this Section 7, the Option may
not be assigned or transferred other than by will or the laws of descent and
distribution. The Optionee may transfer, in a not for value transfer, the part
of this Option that is a Non-Qualified Share Option to any Family Member (as
defined in the Plan). For the purpose of this Section 7, a “not for value”
transfer is a transfer which is: (a) a gift; (b) a transfer under a domestic
relations order in settlement of marital property rights; or (c) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
Family Members (or the Optionee) in exchange for an interest in that entity.
Following a transfer under this Section 7, the Option shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer. Subsequent transfers of transferred Options are prohibited except to
Family Members of the original Optionee in accordance with this Section 7 or by
will or the laws of descent and distribution. The Optionee’s beneficiary may
exercise the Optionee’s rights hereunder only to the extent they were
exercisable under this Agreement at the date of the death of the Optionee and
are otherwise currently exercisable.

8. Withholding. The Trust shall be entitled to withhold (or secure payment from
the Optionee in lieu of withholding) the amount of any withholding or other tax
required by law to be withheld or paid by the Trust with respect to any Shares
issuable under this Agreement, and the Trust may defer issuance of Shares upon
the exercise of the Option unless the Trust is indemnified to its satisfaction
against any liability for any such tax. The amount of such withholding or tax
payment shall be determined by the Trust or its delegate and shall be payable by
the Optionee at such time as the Trust determines. The Optionee may satisfy his
or her minimum required tax withholding obligation by the payment of cash to the
Trust and/or, if so approved by the Trust, by the withholding from the Option,
at the appropriate time, of a number of Shares sufficient, based upon the Fair
Market Value of such Shares, to satisfy such tax withholding requirements. The
Trust shall be authorized, in its sole discretion, to establish such rules and
procedures relating to any such withholding methods as it deems necessary or
appropriate, including, without limitation, rules and procedures relating to
elections to have Shares withheld upon exercise of the Option to meet such
withholding obligations.

 

Page 4 of 5



--------------------------------------------------------------------------------

9. No Exercise in Violation of Law. Notwithstanding any of the provisions of
this Agreement, the Optionee hereby agrees that he or she will not exercise the
Option granted hereby, and that the Trust will not be obligated to issue any
Shares to the Optionee hereunder, if the exercise thereof or the issuance of
such Shares shall constitute a violation by the Optionee or the Trust of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive.

10. Taxes and Code Section 409A. Notwithstanding anything herein to the
contrary, the Key Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Agreement (including any taxes arising under Section 409A of the Code). This
Agreement is intended to be exempt from Code Section 409A, and the Trust shall
have complete discretion to interpret and construe this Agreement and any
associated documents in any manner that establishes an exemption from (or
otherwise conforms them to) the requirements of Code Section 409A. If, for any
reason including imprecision in drafting, the Agreement does not accurately
reflect its intended establishment of an exemption from (or compliance with)
Code Section 409A, as demonstrated by consistent interpretations or other
evidence of intent, the provision shall be considered ambiguous and shall be
interpreted by the Trust in a fashion consistent herewith, as determined in the
sole and absolute discretion of the Trust. Notwithstanding anything to the
contrary contained herein, the Trust reserves the right to unilaterally amend
this Agreement without the consent of any Key Employee in order to accurately
reflect its correct interpretation and operation to maintain an exemption from
or compliance with Code Section 409A.

IN WITNESS WHEREOF, the Trust has executed this Agreement as of the day and year
first above written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Dawn M. Becker  

Executive Vice President-General Counsel

and Secretary

 

Page 5 of 5